DETAILED ACTION
Election/Restrictions
Applicants’ election with traverse of the invention of Group II, Claims 31 through 40 in the reply filed on March 7, 2022 is acknowledged.  The traversal is on the ground(s) that a prima facie requirement was not made between the process and product in the previous office action and that there would be no serious burden to search and examine both inventions.  
This is not found persuasive.  The invention of Group II is not an apparatus but a product.  It is a product of a data center having the final structure of a power distribution system, power system mechanical structure, etc.  That data center has a particular use, or operation, which is to provide power and/or computing.  In contrast, an apparatus is a machine that manufactures a device.  The data center is not a machine that manufactures anything. So the relationship between the product and the process (MPEP § 806.05(f)) is correct.  The product can be made by a materially different process, as stated in the previous office action. Or alternatively, the product of Group II does not even require any simulation as required in Group I.
The burden in examining both inventions lies in the fact that the searches would non-coextensive due to the different classifications (e.g. G06F1 and H05K7). For example, hundreds, if not thousands, more documents would need to be reviewed and considered for the various simulating steps in Group I that would not be required in Group II. Furthermore, completely different references would need to be applied to each of Claims 21 and 31.  At least for these reasons, there would be a severe burden to search and examine the inventions of Groups I and II together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21 through 30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 7, 2022.
It is noted that if at some point during prosecution, the structure of Claim 31 were to become allowable over the prior art, rejoinder is still possible if this structure were to be incorporated into Claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 through 34 and 38 through 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0111937 to Hendrix et al (hereinafter “Hendrix”) in view of U.S. Publication 2005/0177757 to Dobbs et al (hereinafter “Dobbs”).
Claim 31:  Hendrix discloses a data center, comprising:
a power distribution system (e.g. 40, 84, 124, in Fig. 5) configured to provide electrical power support to a plurality of rack computer systems (e.g. 106, 118) in a plurality of computer spaces (e.g. 20) of the data center (e.g. ¶¶ [0034], [0042]);
a power system mechanical infrastructure (e.g. 24, in Fig. 3) configured to provide cooling support to the power distribution system (e.g. ¶ [0026]);
at least one computer space (e.g. 20);
at least one computer space mechanical infrastructure (e.g. 126, 90, 92, 130) configured to provide cooling support to a particular set of racks (e.g. 106, 118) installed in the at least one computer space (e.g. ¶ [0035]); and
a set of servers (e.g. 112) configured to simulate power consumption by the plurality of rack computer systems in the plurality of computer spaces (e.g. ¶ [0035]).
Claim 32:  Hendrix discloses the data center of claim 31, further comprising:
one proximate space (e.g. adjacent 20), proximate to the computer space; and
one barrier (e.g. 14, 24) erected to restrict airflow between the at least one computer space and the one or more proximate spaces.
Claim 33:  Hendrix discloses the data center of claim 32, wherein at least some of the one or more barriers partition the at least one computer space (20) from a particular one of the one or more proximate spaces (e.g. adjacent 20) that is being commissioned as an additional computer space (Figure 1).
Claim 34:  Hendrix discloses the data center of claim 32, wherein each of the at least one computer spaces comprise:
a power busway (e.g. 124) which extends through the computer space and which is configured to be electrically coupled [to sensors 125], at one end, to the power distribution system of the data center (e.g. ¶ [0034]).
Claim 38:  Hendrix discloses the data center of claim 32, wherein at least some of the one or more barriers are configured to be removed from the mechanical infrastructure during commissioning of the at least one computer space (e.g. as shipping containers, ¶ [0026]).
Claim 39:  Hendrix discloses the data center of claim 31, wherein:
the at least one computer space mechanical infrastructure comprises a set of air handling units (e.g. 116, 130) configured to induce a cooling air flow through the at least one computer space;
the data center comprises an intake air header unit (e.g. 132) which is configured to supply intake air to each computer space, of the plurality of computer spaces, in parallel; and 
the one or more barriers (e.g. 14, 24) partition an interior of the intake air header unit, so that intake air supplied to a particular set of air handling units, included in the at least one computer space mechanical infrastructure, is isolated from being supplied to a separate set of air handling units included in an additional set of computer space mechanical infrastructure [in an adjacent 20] for the additional computer space that is being commissioned (e.g. ¶¶ [0038] to [0041]).
Claim 40:  Hendrix discloses the data center of claim 31, wherein:
each of the computer space mechanical infrastructures comprises one of:
a set of exhaust air moving devices (e.g. 80) configured to induce an exhaust airflow from a given space (inside 24, Figure 3, ¶ [0025]).
Hendrix does not mention anything about “load banks”.
Dobbs discloses that in a typical computer space (e.g. facility), a set of servers (e.g. 14, 30, 31, etc.) can be considered to be a set of load banks that are configured to simulate power consumption, or perform actual power consumption, from a set of load sources (e.g. Figure 1, ¶¶ [0006], [0016], [0019])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the set of servers of Hendrix can be a set of load banks, based on the teachings of Dobbs that servers perform as loads for power consumption from load sources.
Claims 35 through 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix in view of Dobbs, as applied to Claims 31, 32 and 34 above, and further in view of U.S. Publication 2006/0284489 to Gross et al (hereinafter “Gross”).
Hendrix, as modified by Dobbs, discloses the claimed data center as relied upon above in Claims 31, 32 and 34.
The modified Hendrix data center does not teach that the respective ones of the power busways comprise a plurality of busway segments coupled together.
Gross discloses that power distribution to load banks (e.g. cabinets) can be done with power busways (e.g. BUS A, BUS B, in Fig. 5) that comprise a plurality of busway segments [each node or individual connection to each cabinet, not labeled] coupled together to evenly distribute power (e.g. ¶ [0036]).
Claim 36:  Gross further discloses each proximate space comprises:
a power busway stub segment [e.g. each terminal end connection of each vertical branch in BUS A or BUS B, in Fig. 5] coupled to the power busway segment.
Claim 37:  Gross further discloses that the set of load banks (e.g. cabinets) configured to simulate power consumption of the plurality of rack computer systems in the plurality of computer spaces comprises one load bank (cabinet) electrically coupled to a respective one of the power busway stub segments of the one proximate space.
Each power busway of Hendrix can be modified to include busway segments with power busway stub segments based on the teachings of Gross.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in making such a modification, this would allow each load bank within the set of load banks to be individually connected to each power busway to receive power.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each of the power busways would be provided for each computer space and [adjacent] proximate space where there is a set of load banks that would require power for each of the spaces.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Non-Patent Literature IEEE Publication, entitled “Energy Efficient Economizer Based Data Centers with Air Cooled Servers”, discloses a data center with a computer space mechanical infrastructure (Figure 2b).
b)	Japanese Patent Publication JP 2014-132379 discloses a data center with a computer space mechanical infrastructure (Figure 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896